DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumitomo JP H04-258521.
Re clm 1, Sumitomo discloses a housing (18a and 18b, Fig. 2) defining a cavity (radially inner void) and having a forward wall (radial wall to the left of 21s) that defines an opening into the cavity, the opening configured to accept the journal (13) through the opening and into the cavity; a sleeve (20a) positioned within the cavity of the housing, the sleeve configured to surround the end of the journal; a first seal (leftmost 21) positioned within the cavity of the 
Re clm 2, Sumitomo further discloses the first seal surrounds the opening in the forward wall of the housing (as shown in Fig. 2).
Re clm 7, Sumitomo further discloses a spring (left 61) positioned within the cavity of the housing, the spring configured to bias the engagement surface of the first seal in contact with the engagement surface of the second seal (page 4: third paragraph of translation).
Re clm 9, Sumitomo further discloses the cavity of the housing is pressurized such that the engagement surface of the first seal is kept in contact with the engagement surface of the second seal (last paragraph of page 3; 3rd paragraph of page 4).
Re clm 11, Sumitomo further discloses a gas line (32, Fig. 2) in fluid communication with the cavity of the housing, the gas line configured to selectively pressurize the cavity of the housing such that the engagement surface of the first seal is kept in contact with the engagement surface of the second seal (last paragraph of page 3; 3rd paragraph of page 4) when the cavity of the housing is not pressurized.
Re clm 12, Sumitomo further discloses a spring (left 61) positioned within the cavity of the housing, the spring configured to bias the engagement surface of the first seal in contact with the engagement surface of the second seal (page 4: third paragraph of translation).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo KR 100838737.
Re clm 1¸ Joo discloses a housing (20 and 30, Fig. 3) defining a cavity (radially inner void containing 10) and having a forward wall (80) that defines an opening into the cavity, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo CN 2915881 in view of Sato U.S. 2010/0051451.
Re clm 1, Luo discloses a housing (3) defining a cavity (radially inner void) and having a forward wall (311) that defines an opening into the cavity, the opening configured to accept the journal (1) through the opening and into the cavity; a first seal (52) positioned within the cavity of the housing adjacent to the forward wall of the housing, the first seal having an engagement surface (surface of 52 that contacts 51); and a second seal (51) positioned within the cavity of the housing, the second seal having an engagement surface (surface of 51 that contacts 52) in contact with the engagement surface of the first seal.

Sato teaches a sleeve (4, Fig. 2) positioned within the cavity of the housing, the sleeve configured to surround the end of the journal; the second seal operably connected to the sleeve (seal 7 contacts sleeve 4) for the purpose of preventing the seal from coming into direct contact with the shaft and thus preventing abrasion ([0029]).
It would have been obvious to one of ordinary skill in the art to modify Luo and provide a sleeve positioned within the cavity of the housing, the sleeve configured to surround the end of the journal; the second seal operably connected to the sleeve for the purpose of preventing the seal from coming into direct contact with the shaft and thus preventing abrasion.
Re clm 3, Luo further discloses the second seal (51) extends through the first seal (52).
Re clm 8, Luo further discloses the housing further includes a removable rear cover plate (32) that allows access to the cavity of the housing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo JP H04-258521 as applied to claim 9 above, and further in view of Nara JP H0436449.
Sumitomo discloses all the claimed subject matter as described above.
Re clm 10, Sumitomo does not disclose the cavity of the housing is pressurized with nitrogen.
Nara teaches pressurizing a cavity of a bearing with nitrogen ([0001]l; N2) for the purpose of using an inert gas to avoid an influence on the molten metal bath ([0001]).
It would have been obvious to one of ordinary skill in the art to modify Sumitomo and provide the cavity of the housing is pressurized with nitrogen for the purpose of using an inert gas to avoid an influence on the molten metal bath.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo JP H04-258521 as applied to claim 1 above, and further in view of Jung KR 100806594.
Sumitomo discloses all the claimed subject matter as described above.
Re clm 13, Sumitomo does not disclose the coefficient of thermal expansion of the sleeve is less than the coefficient of thermal expansion of the journal, such that the sleeve locks onto the journal when the journal is heated and releases when the journal is cooled.
Jung teaches the coefficient of thermal expansion of the sleeve is less than the coefficient of thermal expansion of the journal, such that the sleeve locks onto the journal when the journal is heated and releases when the journal is cooled for the purpose of creating a negative tolerance during operation while allowing disassembly after cooling without applying a large external force (page 2 of translation).
It would have been obvious to one of ordinary skill in the art to modify Sumitomo and provide the coefficient of thermal expansion of the sleeve is less than the coefficient of thermal expansion of the journal, such that the sleeve locks onto the journal when the journal is heated and releases when the journal is cooled for the purpose of creating a negative tolerance during operation while allowing disassembly after cooling without applying a large external force.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656